Citation Nr: 1230121	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  10-27 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund. 


REPRESENTATION

To Be Clarified


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the issue on appeal.  The appellant seeks a one-time payment from the FVEC Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002.  This Section provides that a person is eligible for the payment if he or she had qualifying service, defined as service before July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces; and was discharged or released from service under conditions other than dishonorable. 

To be eligible for benefits administered by the VA, the evidence must establish that the individual seeking benefits is a veteran.  A "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD-214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2011).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a),VA is required to request verification of service from the service department.  38 C.F.R. § 3.203(c). 

Certification of service is a prerogative of the service department, and VA has no authority to amend or change their decision.  38 C.F.R. §§ 3.40 and 3.41.  Findings by a United States service department verifying or denying a person's service are binding and conclusive upon VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In March 2009, the appellant indicated that she had served in the Armed Forces of the Philippines as a guerilla in the 2nd Blue Eagle Regiment from June 1945 to August 1953.  She submitted a November 1945 document from the United States Army Forces, Western Pacific, which recognized the Second Blue Eagle Regiment as a guerilla unit; a November 1952 document from the Republic of the Philippines requesting that she provide her guerilla unit; and her response indicating that she had served as a staff nurse with the Blue Eagle Brigade.

The RO requested verification of the appellant's service from the National Personnel Records Center (NPRC).  The NPRC responded in January 2010 that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in service of the United States Armed Forces. 

In June 2010, the appellant submitted additional documents purporting to show the required service.  These documents include a February 1946 Affidavit for Philippine Army Personnel and a May 2010 certification from the Armed Forces of the Philippines, General Headquarters, Office of the Adjutant General.
The case was returned to the NPRC, which in September 2010 reiterated that the appellant had no service as a member of the Philippine Commonwealth Army (including the recognized guerillas) in service of the United States Armed Forces.

In August 2012, the appellant submitted a Certificate of Naturalization; a VA identification card; an October 2000 letter from VA, which indicates that she was enrolled in the VA health care system; and documents from the Republic of the Philippines, which indicate that she received permission to study in July 1950 and was granted vacation leave in 1953.  The appellant contends that her eligibility for VA health care benefits is based on the same documents that she has submitted in connection with her FVEC claim.  [The Board notes that the identification card, VA letter, and naturalization certificate contain the appellant's married name.  The appellant does not maintain that she used her husband's name in service.  Indeed, it appears that the appellant was married after her service.]  

In Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), the Federal Circuit addressed the issue of when VA's duty to assist required it to re-attempt verification of Philippine military service when new information was provided after an earlier adverse determination.  The Federal Circuit held that, generally, after a service department has failed to verify service, new evidence relating to a claimant's service requires VA to again request verification.  Id. at 1381. 

Here, the appellant has submitted new identifying evidence, including a Certificate of Naturalization and an October 2000 letter from the VA indicating that she was enrolled in the VA health care system.  This information has not been submitted to the NPRC in conjunction with a request for verification of the appellant's service.  Consequently, another request for verification of service from the service department should be submitted.  See id. at 1381-82.  

In addition, the Board notes that this case was certified in July 2012.  The new evidence discussed above was received in August 2012, subsequent to the June 2012 Supplemental Statement of the Case (SSOC).  The appellant has provided a waiver with respect to the October 2000 VA letter only.  On remand, the RO should review the additional evidence and issue an SSOC addressing the new evidence if the appellant's claim remains denied.  

Moreover, the appellant must be contacted to clarify her hearing request.  The Board notes that the newly submitted evidence contains the following handwritten notation:  "To: DVA Hearing Department Re: Video Hearing."  Furthermore, the appellant attached a copy of 38 C.F.R. § 20.1304 to the newly submitted evidence.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104  (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  On remand, the appellant should asked to clarify whether she desires a hearing.

However, prior to a hearing being scheduled, clarification as to who is representing the appellant is necessary.  The Board notes that the appellant's March 2009 claim and March 2010 Notice of Disagreement were submitted by the Monterey County Military and Veterans Affairs Office in California.  The Board also notes that a July 2012 correspondence submitted by the appellant contains the following statement:  "I hereby appoint[] MR. FERDINAND C. ANTOLIN of Salinas, California to follow-up my claims for benefits."  (Emphasis in original).  On remand, the appellant should be afforded the opportunity to clarify who she wishes to be her representative.  In other words, the appellant should be afforded the opportunity to submit a VA Form 21-22 or a VA Form 21-22a.  On remand, the RO should send these forms to the appellant with accompanying instructions. Thereafter, the newly executed POA, if returned by the appellant, should be associated with the file. 

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," and a VA Form 21-22a, "Appointment of Attorney or Agent as Claimant's Representative" with accompanying instructions.  If the appellant returns a properly completed power of attorney form, it should be associated with her claims file. 

2. Contact the appellant and ask her to clarify whether she wants a hearing held before a Hearing Officer at the RO or before a Veterans Law Judge (in-person or via videoconferencing) at the RO.  If she requests such a hearing, schedule the appellant for a hearing per her request.

3. Contact the NPRC and make a new request for verification of the appellant's service.  The evidence to be submitted to the NPRC should include the appellant's Certificate of Naturalization; a VA identification card; the October 2000 VA letter; and documents from the Republic of the Philippines, which indicate that the appellant received permission to study in July 1950 and was granted vacation leave in 1953.   

4. After receipt of NPRC's reply, and after any other development indicated by the record, readjudicate the issue of whether the appellant has legal entitlement to a one-time payment from the FVEC fund.  If the benefit sought remains denied, the appellant should be provided an SSOC and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

